DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Status of the Claims
The amendment filed on 08/15/2022 has been entered. Claims 29, 37, 39-41 have been amended; claim 36 has been canceled and claims 41-43 have been newly added. Thus, claims 7-8, 24, 28-35 and 37-43 are currently pending. Claims 24, 28 and 34-35 are withdrawn from further consideration.
Accordingly, claims 7-8, 29-33 and 37-43 are under examination.


Withdrawn/Moot and Objections/Rejections
The minor informalities of claim 39 has been obviated and thus the objection of the claim has been withdrawn.
Claim 36 has been canceled and thus the 112(a) and 103 rejections are now moot.
Claim 40 has been amended to comply with the written description requirement and thus the 112(a) rejection has been withdrawn.
Applicant’s presented the following persuasive arguments with respect to the 103 rejection of claim 29 :

    PNG
    media_image1.png
    413
    592
    media_image1.png
    Greyscale

Hence, a skilled artisan would not have been motivated to lower the amount of Z-HFO-1234ze to the claimed amount of less than amount 500 ppm. Accordingly, the 103 rejection of claims 7-8, 29-33 and 37-38 has been withdrawn.
Maintained Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39-40 stand rejected in a modified form (see underlined) and claims 37-40 are newly rejected under 35 U.S.C. 103 as being unpatentable over Singh (Singh, R. R. et al. Patent application publication number US2009/0305876A1; cited in Office Action 01/10/2022) and Minor (Minor, B. H. et al. Patent application publication number US2014/0191154A1; cited in Office Action 01/10/2022).
Regarding claims 39-40, Singh teaches compositions having utility in numerous applications, including as refrigerants (abstract and [0038]). Singh teaches that the composition comprises HFCO-1233 and/or HFO-1234 that include cis-HFO-1234ze, trans-HFO-1234ze, HFO-1234yf, HFO-1234yc, HFO-1234zc, HFO-1234ye(E), HFO-1234ye(Z), HFCO-1233xf, transHFCO-1233zd and cisHFCO-1233zd) in amounts from trace amount to less than 100% by weight ([0048] and [0052]). An ordinary skilled in the art would understand that trace amount refers to an amount as low as less than 100 ppm value and hence the claimed amount of HFO-1234yf lies within that of Singh.  Furthermore, Singh teaches in [0053] that the composition can comprise additional compounds such as 1,1,1,3,3-pentafluoropropane (HFC-245fa). Singh also teaches that HCFC-1243zf is used as refrigerant ([0281], [0285] and [0287]).
Singh further teaches that the above composition additionally comprises one or more of difluoromethane (HFC-32), pentafluoroethane (HFC-125), 1,1,2,2-tetrafluoroethane (HFC-134), 1,1,1,2-Tetrafluoroethane (HFC-134a), difluoroethane (HFC-152a), 1,1,1,2,3,3,3-Heptafluoropropane (HFC-227ea), 1,1,1,3,3,3-hexafluoropropane (HFC-236fa), 1,1,1,3,3-pentafluorobutane (HFC-365mfc), CO2, 1,1,1-trifluoroethane (HFC-143a), fluoroethane (HFC-161), 1,1,1,2,3,3-hexafluoropropane (HFC-236ea), propane, isobutane, cyclopentane and CF3I ([0053]-[0066], [0082], [0169], [0175], [0179], [0186]).

Regarding claims 39-40, Singh fails to teach that the composition also comprises 1,1,1,2,2-pentafluoropropane (HFC-245cb). The deficiency is cured by Minor.
Minor teaches a composition comprising (a) 1,1,1,2,2-pentafluoropropane; (b) a compound selected from the group consisting of 2,3,3,3-tetrafluoropropene, E-1,3,3,3-tetrafluoropropene, and 1,1,1-trifluoropropene. Minor further teaches that the composition comprises from about 0.1 wt % to about 99 wt % 1,1,1,2,2-pentafluoropropane and from about 1.0 wt % to about 99.9 wt % of a compound selected from the group consisting of 2,3,3,3-tetrafluoropropene, E-1,3,3,3-tetrafluoropropene and 1,1,1-trifluoropropene ([0046]). Minor, like Singh, teaches that the composition is used as refrigerant (abstract and [0011]).
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (A) “combining prior art elements according to known methods to yield predictable results” applies
Both Singh and Minor teach that the compositions have the same application and thus combining the compositions of the references would yield nothing more than the predictable composition as instantly claimed and having applications such as heat transfer fluids, foam blowing agents, aerosol propellants, fire suppression and fire extinguishing agents.

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to obtain refrigerant compositions as instantly claimed in view of the combination of Singh and Minor.

Response to Arguments
Applicant’s arguments with respect to the newly added limitation, the amount of HFO-1234yf, have been addressed by the above modification (see underlined section of the rejection).

Allowable Subject Matter
Claims 7-8, 29-33, 37-38 and 41-43 are allowed. The closest prior art references have been set forth in the Office Action 01/10/2022. As set forth above, Applicant’s arguments that a skilled artisan would not have used the teachings of Singh and lower the amount of Z-HFO-1234ze to less than 500 ppm as instantly claimed, have been found persuasive. Accordingly, the closest prior art references neither anticipate nor reasonably make obvious the composition of claims 7-8, 29-33, 37-38 and 41-43.

Conclusion
Claims 7-8, 29-33, 37-38 and 41-43 are allowed and claims 39-40 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622